Citation Nr: 0217383	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Permanency of a combined 60 percent evaluation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from May 1986 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc 
disease of the lumbar spine, evaluated 40 percent disabling; 
residuals of right tympanomastoid surgery, rated 10 percent 
disabling; postoperative residuals of a septoplasty with 
rhinitis and sinusitis, evaluated 10 percent disabling; 
hiatal hernia with reflux, rated 10 percent disabling; and 
bilateral hearing loss, residuals of a right leg laceration, 
residuals of genital herpes, and onychomycosis of the 
toenails, each evaluated noncompensably disabling.  The 
combined rating is 60 percent.  

2.  The medical evidence does not show that any or all of 
the veteran's service-connected disabilities are static or 
incapable of material improvement.  

3.  A reduction in any one of the veteran's compensable 
evaluations would result in a reduction of the combined 
rating.  

4.  The veteran is 45 years of age.  


CONCLUSION OF LAW

The criteria for permanency of the veteran's 60 percent 
combined rating are not met.  38 C.F.R. § 3.327 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 2000 rating decision and February 2000 statement of 
the case, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claim.  In addition, 
by letter dated in April 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
non-VA medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

In a rating decision in March 2000, the RO considered the 
ratings that had been assigned for the veteran's various 
service-connected disabilities.  Service connection is in 
effect for several disabilities, including degenerative disc 
disease of the lumbar spine, residuals of right 
tympanomastoid surgery, postoperative residuals of a 
septoplasty with rhinitis and sinusitis, hiatal hernia with 
reflux, bilateral hearing loss, residuals of a right leg 
laceration, residuals of genital herpes, and onychomycosis 
of the toenails.  Prior to the March 2000 rating decision, 
10 percent ratings had been assigned for each of the first 
three listed disabilities, with noncompensable evaluations 
assigned for the remaining disabilities, all effective from 
June 1997.  (A February 1999 rating decision had initially 
established service connection for the various disability, 
all effective from the day following the veteran's 
separation from service.)  The March 2000 rating decision 
increased the evaluation for lumbar spine degenerative disc 
disease to 40 percent disabling and the rating for hiatal 
hernia to 10 percent disabling, both effective from August 
1999.  

The March 2000 rating decision also indicated that a future 
VA examination should be scheduled.  The veteran filed a 
notice of disagreement with the assigned ratings and he also 
disagreed with the fact that the RO considered the 60 
percent combined rating to be "temporary," requesting that 
the 60 percent combined rating be made permanent.  He was 
furnished statements of the case concerning both the rating 
issues and the permanency issue.  On VA Form 9s, received in 
April and May 2001, the veteran indicated that he wanted was 
a permanent, fixed rating.  The Board construes the 
veteran's statements as indicating a desire to appeal only 
the permanency issue.  

The regulations do not specifically provide for assignment 
of a "permanent" rating where the rating assigned for a 
given disability is less than total.  Cf. 38 C.F.R. 
§ 3.340(b) (2002).  However, 38 C.F.R. § 3.327(b) does 
provide that, 

In service-connected cases, no periodic reexamination 
will be scheduled: (i) When the disability is 
established as static; 

(ii) When the findings and symptoms are shown by 
examinations scheduled in paragraph (b)(2)(i) of this 
section or other examinations and hospital reports to 
have persisted without material improvement for a 
period of 5 years or more; 

(iii) Where the disability from disease is permanent in 
character and of such nature that there is no 
likelihood of improvement; 

(iv) In cases of veterans over 55 years of age, except 
under unusual circumstances; 

(v) When the rating is a prescribed scheduled minimum 
rating; or 

(vi) Where a combined disability evaluation would not 
be affected if the future examination should result in 
reduced evaluation for one or more conditions. 

Sections (iv) above is not relevant in this case, since the 
veteran is 45 years old.   While noncompensable ratings are 
in effect for some of the veteran's service-connected 
disabilities, compensable evaluations have been assigned for 
four of the service-connected disabilities, for a combined 
60 percent rating.  Therefore, section (v) above is also not 
applicable.  

Sections (i), (ii), and (iii), above, are related.  Two of 
the veteran's four service-connected disabilities are 
obviously not static, inasmuch as the most recent rating 
decision increased the ratings assigned for them based on 
recently submitted medical evidence.  Further, the medical 
evidence shows that the veteran is receiving physical 
therapy for his degenerative disc disease, currently rated 
40 percent disabling, and frequent antibiotic therapy for 
residuals of his septoplasty and tympanomastoid surgery, 
each rated 10 percent disabling on the basis of chronic 
infections.  It is reasonable to assume that his physicians 
contemplate that the physical therapy might result in 
symptomatic improvement, otherwise they wouldn't have 
recommended it.  It is also reasonable to assume that the 
antibiotics might alleviate the chronic infections.  There 
is no evidence that those two disabilities might not undergo 
some symptomatic improvement on proper, aggressive 
treatment.  

The Board notes that the veteran has not requested that a 
permanent rating be assigned for any one of his service-
connected disabilities.  He has requested that the combined 
60 percent rating be established as being permanent.  In 
light of the fact that the current combined rating increased 
to 60 percent from 30 percent as a result of the increased 
ratings assigned in the most recent rating decision, it 
would appear to be possible, considering the veteran's 
ongoing therapy, for future changes in the ratings assigned 
for his compensable disabilities to result in a reduction in 
the combined rating.  Because the ratings that are currently 
assigned for the veteran's compensable disabilities are 40 
percent, 10 percent, 10 percent, and 10 percent, application 
of the combined Ratings Table (38 C.F.R. § 4.25 (2002)) 
reveals that a reduction in any one of those ratings would 
result in a reduction of the combined rating.  

Therefore, the Board cannot find that the criteria are met 
for not scheduling a future, periodic examination for the 
veteran's service-connected disabilities.  The evidence 
simply does not show that the current level of impairment of 
each and every one of the veteran's service-connected 
disabilities is permanent in nature, so as to result in the 
combined rating for the disabilities being permanent.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Accordingly, the veteran's appeal must be denied.  


ORDER

The combined 60 percent rating for the veteran's service-
connected disabilities is not permanent.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

